Exhibit 10.51

 

MACADAMIA NUT PURCHASE CONTRACT

Between

Mauna Loa Macadamia Nut Corporation (Buyer)

And

ML Macadamia Orchards, L.P. (Seller)

 

This Agreement is effective July 1, 2003 between Mauna Loa Macadamia Nut
Corporation, hereinafter called Buyer, and ML Macadamia Orchards, L.P.,
hereinafter called Seller.

 

1. Buyer shall buy from Seller and Seller shall sell to Buyer all of the crop
produced by the Seller’s Orchard, commonly known as Lot X, consisting of 78.44
tree acres of mature trees in Keaau, Hawaii County, Hawaii, either in husk or
wet-in-shell delivered by Seller or Seller’s agent, to Buyer’s plant at Keaau,
Hawaii on an FOB basis from July 1, 2003 until December 31, 2006. Seller shall
be responsible for the delivery, at Seller’s expense, of the husked macadamia
nuts to the processing facilities of Buyer located at Keaau. Title to the nuts
and the risk of loss thereof shall pass from Seller to Buyer at the time trucks
or trailers containing the nuts deliver the nuts into Buyer’s physical
possession at Buyer’s plant at Keaau.

 

2. The purchase price for each delivery shall be $0.60 per adjusted gross pound
delivered. Gross pounds shall be adjusted to a 25% moisture equivalent basis and
for trash/spoilage (as defined in paragraph 5) outside a 10% to 13% range (see
Exhibit A).

 

3. Buyer shall pay for all nuts delivered within each month, by payments to
Seller within 30 days after the end of that calendar month. Check will be
forwarded to Seller as reflected in paragraph 8 below. In the event that payment
is not made within 30 days after the end of the calendar month in which delivery
was made, the unpaid amount shall bear interest at the Bank of Hawaii prime rate
plus 1%.

 

4. Buyer will draw samples at Keaau plant as follows. One sample of twenty
pounds will be divided into two samples and dried down to 1.5 % moisture. The
first sample will be the basis for the payment after moisture and quality
adjustments have been made. The second sample will be a back-up sample to be
held for a joint review in the event there is a disagreement over the first
sample. Seller will have the option of requesting a review within fifteen days
after the date of each payment check.

 

5. Pursuant to Paragraph 2, trash/spoilage is defined as the sum of extraneous
material and those kernels deemed unmarketable because of insect damage, mold,
bacteria, germination, hollow centers, rodent damage, and shrivels. Extraneous
material means all foreign materials other than in-shell macadamia nuts, such as
leaves, twigs, rocks, and husks.

 

6. Neither of the parties hereto shall be liable or accountable to the other
party for any delay in complying or any failure to comply with any of the terms,
provisions or conditions of this Contract in the event that such failure shall
have been caused by an act of God (fire, floods, drought, etc.), strike,
lockout, public enemy, war, civil commotion, riot, condemnation, judicial or
governmental order or other requirement of law (such as but not limited to
governmental regulations concerning hazards of marketing or consumption of
macadamia nuts) or the refusal or failure of any governmental office to grant
any permit or order necessary for compliance herewith by either party hereto,
nor shall either of the parties be liable or accountable to the other party for
any damages arising from any such delay or failure.

 

7. Seller agrees that the agricultural chemicals used in his orchards will be
limited to those approved by the United States Environmental Protection Agency.
All chemicals will be applied as directed by the label.

 

8. For convenience of operation hereunder, each of Seller and Buyer shall
designate one representative to serve as the channel or communication for
delivering information to and securing necessary action by its principals.

 

 

58

--------------------------------------------------------------------------------


 

Any party may change its representative from time to time by delivering written
notice of such change to the other party. Until further notice is given, each
party’s representative shall be the person listed in the notice address below:

 

Seller:

 

Buyer:

 

 

 

ML Macadamia Orchards, L.P.

 

Mauna Loa Macadamia Nut Corporation

P.O. Box 1826

 

2445 McCabe Way, Suite 250

Papaikou, HI 96781-1826

 

Irvine, CA 92614

(808) 969-8052

 

(949) 851-1994

Attention: Dennis Simonis

 

Attention: Darrell Askey

 

9. The parties may terminate this Contract at any time by mutual agreement in
writing. In the event that any party shall be in default (as defined below), the
non-defaulting party may terminate this Contract at any time by delivering
written notice of such termination to the defaulting party.

 

A party shall be in “default” under this Contract in the event that: (i) it
files any voluntary proceeding for dissolution or under any federal or state
bankruptcy, insolvency, receivership or similar law; (ii) any such proceeding is
commenced against it involuntarily and is not dismissed within 60 days; (iii) it
makes any composition with or assignment for the benefit of its creditors; (iv)
it enters into any corporate reorganization or acquisition without making
adequate provision for the performance of its obligations under this Contract;
(v) it fails to perform any of its obligations when due under this Contract and
it fails to correct such non-performance within 30 days after written demand for
performance is made by the other party or, if such non-performance cannot be
corrected within 30 days, it does not state in writing its intent to cure such
default, deliver such written notice to the other party, and begin immediately
to cure said default as soon as reasonably possible; or (vi) it repeatedly fails
to perform its obligations under this Contract except upon receipt of written
demand for performance.

 

10. This contract will be primarily performed in and shall be governed by and
construed in accordance with the laws of the State of Hawaii. Each of the
parties consents to the jurisdiction of the courts of the State of Hawaii or any
federal court sitting in Hawaii and agrees that Hawaii is an appropriate venue
for any action that may be brought under this contract.

 

11. This Contract represents the entire agreement and understanding of the
parties with respect to the subject matter hereof. The parties specifically
acknowledge and agree that no joint venture or lease is created hereby and that
neither party is hereby appointed as the agent of the other party. This contract
will run with the land and will be binding on any successors or assigns of Buyer
or Seller.

 

 

 

In witness whereof, Seller and Buyer have caused this Macadamia Nut Purchase
Contract to be executed on This 25th day of August 2003.

 

 

 

 

Seller:

s/s

 

 

Dennis Simonis

 

ML Macadamia Orchards, L.P.

 

 

 

 

Buyer:

s/s

 

 

Darrell Askey

 

Mauna Loa Macadamia Nut Corporation

 

 

 

59

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Example 1. Within the 10%-13% band

 

Gross WIS pounds delivered

 

10,000

 

Trash/Spoilage

 

11

%

Adjustment for trash and spoilage (no adjustment)

 

0

 

Subtotal adjusted gross pounds

 

10,000

 

Delivered moisture

 

21

%

Adjusted gross pounds @ 25% moisture

 

10,533

 

 

Example 2. Over the 10% -13% band

 

Gross WIS pounds delivered

 

10,000

 

Trash/Spoilage

 

14

%

Adjustment for trash and spoilage (13% less 14%)

 

(100

)

Subtotal adjusted gross pounds

 

9,900

 

Delivered moisture

 

21

%

Adjusted gross pounds @ 25% moisture

 

10,428

 

 

Example 3. Under the 10%-13% band

 

Gross WIS pounds delivered

 

10,000

 

Trash/Spoilage

 

9

%

Adjustment for trash and spoilage (10% less 9%)

 

100

 

Subtotal adjusted gross pounds

 

10,100

 

Delivered moisture

 

21

%

Adjusted gross pounds @ 25% moisture

 

10,639

 

 

60

--------------------------------------------------------------------------------